Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from John A. LeBlanc (#64611) on September 23, 2021.  The application has been amended as follows:
1.	(Currently Amended) A method for managing system information (SI) window in a wireless communication system, the method comprising: determining a plurality of SI messages to be transmitted; identifying a SI window number; and determining at least one SI message among the plurality of SI messages, the at least one SI message being included in a SI window corresponding to the SI window number, wherein the determining the at least one SI message comprises: identifying a first value indicating a maximum size of SI that can be transmitted in the SI window corresponding to the SI window number, identifying a a size of a SI message among the plurality of SI messages, in case that the first value is greater than the second value of a first SI message, selecting the first SI message, wherein the first SI message has largest size among SI messages having a size smaller than the first value, and  determining that the at least one SI message comprises the first SI message.

9.	(Currently Amended) An apparatus for managing system information (SI) window in a wireless communication system, the apparatus comprising:  a transceiver; and a controller coupled with the transceiver and configured to control to: determine a plurality of SI messages to be a size of a SI message among the plurality of SI messages, in case that the first value is greater than the second value of a first SI message, select the first SI message, wherein the first SI message has largest size among SI messages having a size smaller than the first value, and determine that the at least one SI message comprises the first SI message.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-2, 5-10, and 13-15 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1 and 9.
The combination of claims specify a method and apparatus for managing system information (SI) windows in a wireless communication system, comprising: determining a plurality of SI messages to be transmitted; identifying a SI window number, and determining at least one SI message being included in a SI window corresponding to the SI window number, wherein determining the at least one SI message comprises: identifying a first value indicating a maximum size of SI that can be transmitted in the SI window corresponding to the SI window number; identifying a second value indicating  a size of a SI message among the plurality of SI messages, in case that the first value is greater than the second value of a first SI message, selecting the first SI message, wherein the first SI message has largest size among SI 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to the allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the limitation in case that the first value is greater than the second value of a first SI message, selecting the first SI message, wherein the first SI message has largest size among SI messages having a size smaller than the first value, and determining that the at least one SI message comprises the first SI message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/R.L.S/Examiner, Art Unit 2416   


/KENNY S LIN/Primary Examiner, Art Unit 2416